Order modified by increasing the amount allowed for the support of the plaintiff and the children pendente lite from twenty-five dollars to fifty dollars per week, and by increasing the allowance for counsel fee and disbursements to $200, payable one-half within ten days after the service of a certified copy of the order to be made herein, with notice of entry thereof upon the defendant, and the balance upon the opening of the trial; and as so modified the order is affirmed, with ten dollars costs and disbursements to appellant. No opinion. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.